                                                    EXHIBIT A

         Collection Workout for Legal
DAVID'S BRIDAL - CANYON VIEW MARKETPLACE
             7/23/2018 - 12/1/2018


     Monthly Charges
                                            Total Amount
    Date           CPY      Total Charges       Due

    Jul-18       1,699.51     1,699.51       1,699.51

    Total       $1,699.51    $1,699.51       $1,699.51




Total Charges:                 $1,699.51
Interest & Late Fee:               $0.00
Total Due:                     $1,699.51
